 



Exhibit 10.1
Wm. Smith & Co.
October 18, 2007
Valence Technology, Inc.
12201 Technology Blvd., Suite 150
Austin, Texas 78727
Ladies and Gentlemen:
Valence Technology, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to certain investors (each an “Investor” and, collectively, the
“Investors”), up to 3,000,000 shares (the “Shares”) of the Company’s common
stock, $0.001 par value per share (the “Common Stock”), at a price no lower than
$1.50 per share of Common Stock. This letter agreement confirms our
understanding that the Company desires to engage Wm. Smith & Co. as its
placement agent (the “Placement Agent”) in connection with such issuance and
sale of the Shares.
The Company hereby confirms as follows its agreement with the Placement Agent.
1. Agreement to Act as Placement Agent. On the basis of the representations,
warranties and agreements of the Company herein contained and subject to all the
terms and conditions of this Agreement, the Placement Agent agrees to act as the
Company’s placement Agent in connection with the issuance and sale, on a best
efforts basis, of the Shares to the Investors for a period of six months. The
Placement Agent shall use commercially reasonable efforts to assist the Company
in obtaining performance by each Investor whose offer to purchase Shares has
been solicited by the Placement Agent and accepted by the Company, but the
Placement Agent shall not, except as otherwise provided in this Agreement, have
any liability to the Company in the event any such purchase is not consummated
for any reason. The Company shall pay to the Placement Agent an aggregate amount
equal to 6.0% of the proceeds received by the Company from the sale of the
Shares as set forth on the cover page of the Prospectus (as hereinafter
defined). This Agreement shall not give rise to a commitment by the Placement
Agent or any of its affiliates to underwrite or purchase any of the Shares or
otherwise provide any financing. Notwithstanding the foregoing, it is understood
and agreed that the Placement Agent or any of its affiliates may, solely at
their discretion and without any obligation to do so, purchase Shares as
principals. The Placement Agent, without the prior consent of the Company, may
appoint any co-Agent or sub-Agent in connection with the issuance and sale of
the Shares and may allocate any portion of such fee to such co-Agent or
sub-Agent.
2. Delivery and Payment. The payment of the purchase price for, and delivery of
the Shares shall be made at one or more closings (each a “Closing” and the date
on which the Closing occurs, the “Closing Date”) at such place as the Company
and Placement Agent determine. The Placement Agent shall cause the Investors to
wire an amount equal to the price per share as shown on the cover page of the
most recent Prospectus (as hereinafter defined) for all of the Shares offered
hereby to an account designated by the Company, as applicable, and the Company

 



--------------------------------------------------------------------------------



 



shall deliver the Shares to the Investors, which delivery may be made through
the facilities of The Depository Trust Company. The first such Closing shall
take place at such time and date as the Placement Agent and the Company
determine. All actions taken at the Closing shall be deemed to have occurred
simultaneously.
3. Representations and Warranties of the Company. The Company represents and
warrants and covenants to the Placement Agent that:
     (a) A registration statement on Form S-3 (File No. 333-122827) with respect
to the Common Stock of the Company has been prepared by the Company in
conformity with the requirements of the Securities Act of 1933, as amended (the
“Act”), and the rules and regulations (the “Rules and Regulations”) of the
Securities and Exchange Commission (the “Commission”) thereunder, and has been
filed with the Commission. The Company and the transactions contemplated by this
Agreement meet the requirements and comply with the conditions for the use of
Form S-3. The Registration Statement meets the requirements of Rule 415 under
the Act and complies in all materials respects with said rule. As used in this
Agreement:
          (i) “Applicable Time” means the time of execution of this Agreement;
          (ii) “Effective Date” means any date as of which any part of the
Registration Statement became, or is deemed to have become, effective under the
Act in accordance with the Rules and Regulations;
          (iii) “Issuer Free Writing Prospectus” means each “issuer free writing
prospectus” (as defined in Rule 405 of the Rules and Regulations) prepared by or
on behalf of the Company or used or referred to by the Company in connection
with the offering of the Shares, each as listed on Schedule 1 hereto;
          (iv) “Preliminary Prospectus” means any preliminary prospectus
relating to the Shares included in the Registration Statement or filed with the
Commission pursuant to Rule 424(b) of the Rules and Regulations, including any
preliminary prospectus supplement thereto relating to the Shares;
          (v) “Pricing Disclosure Materials” means, as of the Applicable Time,
the most recent Preliminary Prospectus, together with each Issuer Free Writing
Prospectus filed or used by the Company on or before the Applicable Time, and
the information set forth on Schedule 1 hereto;
          (vi) “Prospectus” means the final prospectus relating to the Shares
including any prospectus supplement thereto relating to the Shares, as filed
with the Commission pursuant to Rule 424(b) of the Rules and Regulations; and
          (vii) “Registration Statement” means, collectively, the various parts
of such registration statement, each as amended as of the Effective Date for
such part, including any Preliminary Prospectus or the Prospectus and all
exhibits to such registration statement.
     Any reference to any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include any documents incorporated or deemed to be
incorporated by reference therein

2



--------------------------------------------------------------------------------



 



pursuant to Form S-3 under the Act as of the date of such Preliminary Prospectus
or the Prospectus, as the case may be. Any reference herein to the terms
“amend”, “amendment” or “supplement” with respect to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include any document filed under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), after the effective date of the Registration Statement,
the date of such Preliminary Prospectus or the date of the Prospectus, as the
case may be, which is incorporated therein by reference.
     (b) The Registration Statement has heretofore become effective under the
Act or, with respect to any registration statement to be filed to register the
offer and sale of Shares pursuant to Rule 462(b) under the Act, will be filed
with the Commission and become effective under the Act no later than 10:00 p.m.,
New York City time, on the date of determination of the public offering price
for the Shares; no stop order of the Commission preventing or suspending the use
of any Prospectus, or the effectiveness of the Registration Statement, has been
issued, and no proceedings for such purpose have been instituted or, to the
Company’s knowledge, are contemplated by the Commission.
     (c) The Company was not at the time of the initial filing of the
Registration Statement, has not been since the date of such filing, and will not
be on the applicable Closing Date, an “ineligible issuer” (as defined in
Rule 405 under the Act). The Company has been since the time of initial filing
of the Registration Statement and continues to be eligible to use Form S-3 for
the offering of the Shares.
     (d) The Registration Statement, at the time it became effective, as of the
date hereof, and at the Closing Date conformed and will conform in all material
respects to the requirements of the Act and the Rules and Regulations. The
Preliminary Prospectus conformed, and the Prospectus will conform, when filed
with the Commission pursuant to Rule 424(b) and on the Closing Date to the
requirements of the Act and the Rules and Regulations. The documents
incorporated by reference in any Preliminary Prospectus or the Prospectus
conformed, and any further documents so incorporated will conform, when filed
with the Commission, to the requirements of the Exchange Act or the Act, as
applicable, and the rules and regulations of the Commission thereunder.
     (e) The Registration Statement did not, as of the Effective Date, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.
     (f) The Prospectus will not, as of its date and on the Closing Date,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement contained in the Prospectus in reliance upon and in
conformity with information concerning a Placement Agent and furnished in
writing by such Placement Agent to the Company expressly for use in the
Prospectus, as set forth in Section 8(b).
     (g) The documents incorporated by reference in any Preliminary Prospectus
or the Prospectus did not, and any further documents filed and incorporated by
reference therein will

3



--------------------------------------------------------------------------------



 



not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading.
     (h) The Pricing Disclosure Materials did not, as of the Applicable Time,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representation or warranty with respect to
any statement contained in the Pricing Disclosure Materials in reliance upon and
in conformity with information concerning a Placement Agent and furnished in
writing by such Placement Agent to the Company expressly for use in the Pricing
Disclosure Materials, as set forth in Section 8(b).
     (i) Each Issuer Free Writing Prospectus, when considered together with the
Pricing Disclosure Materials as of the Applicable Time, did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty with respect to any
statement contained in the Issuer Free Writing Prospectus in reliance upon and
in conformity with information concerning a Placement Agent and furnished in
writing by such Placement Agent to the Company expressly for use in the Issuer
Free Writing Prospectus, as set forth in Section 8(b).
     (j) Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Act and the Rules and Regulations
on the date of first use, and the Company has complied or will comply with any
filing requirements applicable to such Issuer Free Writing Prospectus pursuant
to the Rules and Regulations. Each Issuer Free Writing Prospectus, as of its
issue date and at all subsequent times through the completion of the public
offer and sale of the Shares, did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified. The Company has not made any offer relating to the Shares that would
constitute an Issuer Free Writing Prospectus without the prior written consent
of the Placement Agent. The Company has retained in accordance with the Rules
and Regulations all Issuer Free Writing Prospectuses that were not required to
be filed pursuant to the Rules and Regulations.
     (k) The Company is, and at the Closing Date will be, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company (i) has, and at the Closing Date will have, full power and authority
to conduct all the activities conducted by it, to own or lease all the assets
owned or leased by it and to conduct its business as described in the
Registration Statement and the Prospectus and (ii) is, and at the Closing Date
will be, duly licensed or qualified to do business and in good standing as a
foreign organization in all jurisdictions in which the nature of the activities
conducted by it or the character of the assets owned or leased by it makes such
licensing or qualification necessary; except, in each case, where the failure to
be so qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would not
reasonably be expected to have a material adverse effect on or affecting the
business, properties, management,

4



--------------------------------------------------------------------------------



 



financial position, stockholders’ equity or results of operations of the
Company. Complete and correct copies of the articles or certificate of
incorporation and of the bylaws of the Company and all amendments thereto have
been delivered or made available to the Placement Agent, and no changes therein
will be made subsequent to the date hereof and prior to the Closing Date.
     (l) The issued and outstanding shares of capital stock of the Company have
been validly issued, are fully paid and non-assessable and, other than as set
forth in the Registration Statement, are not subject to any preemptive rights,
rights of first refusal or similar rights. The Company has an authorized, issued
and outstanding capitalization as set forth in the Prospectus as of the dates
referred to therein. The descriptions of the securities of the Company in the
Registration Statement and the Prospectus are, and at the Closing Date will be,
complete and accurate in all respects. Except as set forth in the Registration
Statement and the Prospectus, the Company does not have outstanding any rights
(other than stock options or other equity awards under the Company’s equity
incentive and stock purchase plans) or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.
     (m) The Company has full legal right, power and authority to enter into
this Agreement and perform the transactions contemplated hereby. The Agreement
has been authorized and validly executed and delivered by the Company and are
legal, valid and binding agreements of the Company enforceable against the
Company in accordance with their respective terms, subject to the effect of
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.
     (n) The issuance and sale of the Shares have been duly authorized by the
Company, and the Shares, when issued and paid for in accordance with the
Agreement, will be duly and validly issued, fully paid and non-assessable and
will not be subject to preemptive or similar rights. The holders of the Shares
will not be subject to personal liability by reason of being such holders. The
Shares, when issued, will conform in all material respects to the description
thereof set forth in or incorporated into the Prospectus.
     (o) The financial statements and the related notes included in the
Registration Statement and the Prospectus present fairly, in all material
respects, the financial condition of the Company as of the dates thereof and the
results of operations and cash flows at the dates and for the periods covered
thereby in conformity with generally accepted accounting principles (“GAAP”). No
other financial statements or schedules of the Company or any other entity are
required by the Act or the Rules and Regulations to be included in the
Registration Statement or the Prospectus. All disclosures contained in the
Registration Statement, the Pricing Disclosure Materials and the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the Rules
and Regulations) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Act, to the extent applicable. The Company does not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations), not disclosed in the Registration Statement,
the Pricing Disclosure Materials and the Prospectus.
     (p) PMB Helin Donovan, LLP (the “Accountants”), who have reported on such
financial statements and schedules, are, to the knowledge of the Company,
registered independent public accountants with respect to the Company as
required by the Act and the

5



--------------------------------------------------------------------------------



 



Rules and Regulations and by the rules of the Public Accounting Oversight Board.
The financial statements of the Company and the related notes and schedules
included in the Registration Statement and the Prospectus have been prepared in
conformity with the requirements of the Act and the Rules and Regulations and
present fairly the information shown therein.
     (q) Except as set forth in the Registration Statement and the Prospectus,
there is and has been no failure on the part of the Company, or to its knowledge
after due inquiry, any of the Company’s directors or officers, in their
capacities as such, to comply with any applicable provisions of the Sarbanes
Oxley Act of 2002 and the rules and regulations promulgated therewith (the
“Sarbanes Oxley Act”), including without limitation Section 402 related to loans
and Sections 302 and 906 related to certifications.
     (r) The Company maintains systems of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rule 13a-15) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the Form 10-K for the year ended March 31, 2007 (such date, the
“Evaluation Date”). The Company presented in its Form 10-K for the year ended
March 31, 2007 the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.
     (s) Except as set forth in or otherwise contemplated by the most recent
Preliminary Prospectus, since the date of the most recent financial statements
of the Company included or incorporated by reference in the most recent
Preliminary Prospectus and prior to Closing, (i) there has not been and will not
have been any change in the capital stock of the Company or long-term debt of
the Company or any dividend or distribution of any kind declared, set aside for
payment, paid or made by the Company on any class of capital stock, or any
material adverse change, in the business, properties, management, financial
position, stockholders’ equity, or results of operations of the Company taken as
a whole (a “Material Adverse Change”) and (ii) the Company has not sustained or
will sustain any material loss or material interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor disturbance or dispute or any action, order or decree of any
court or arbitrator or governmental or regulatory authority, except in each case
as otherwise disclosed in the Registration Statement and the Prospectus.
     (t) Since the date as of which information is given in the most recent
Preliminary Prospectus, the Company has not entered and will not enter prior to
the Closing into any

6



--------------------------------------------------------------------------------



 



transaction or agreement, not in the ordinary course of business, that is
material to the Company or incurred or will incur prior to the Closing any
liability or obligation, direct or contingent, not in the ordinary course of
business, that is material to the Company.
     (u) The Company has good and valid title in fee simple to all items of real
property and good and valid title to all tangible personal property described in
the Registration Statement or the Prospectus as being owned by them that are
material to the businesses of the Company, in each case free and clear of all
liens, encumbrances and claims except those that (i) do not materially interfere
with the use made and proposed to be made of such property by the Company or
(ii) would not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect. Any real property described in the Registration
Statement or the Prospectus as being leased by the Company or that is material
to the business of the Company is held by it under valid, existing and
enforceable leases, except those that (A) do not materially interfere with the
use made or proposed to be made of such property by the Company or (B) would not
be reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.
     (v) The Company is not, nor upon completion of the transactions
contemplated herein will it be, an “investment company” or “promoter” or
“principal underwriter” for an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”).
     (w) There are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company’s knowledge, any legal, governmental or
regulatory investigations, to which the Company is a party or to which any
property of the Company is the subject that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the ability of the Company to perform its obligations under the
Agreement (collectively, the “Actions”); to the Company’s knowledge, no such
Actions are threatened by any governmental or regulatory authority or threatened
by others; and there are no current or pending legal, governmental or regulatory
investigations, actions, suits or proceedings that are required under the Act to
be described in the Prospectus that are not so described.
     (x) The Company has, and at the Closing Date will have, (i) all
governmental licenses, permits, consents, orders, approvals and other
authorizations necessary to carry on its respective business as presently
conducted except where the failure to have such governmental licenses, permits,
consents, orders, approvals and other authorizations would not have a Material
Adverse Effect, (ii) complied with all laws, regulations and orders applicable
to either it or its business, except where the failure to so comply would not
have a Material Adverse Effect, and (iii) performed all its obligations required
to be performed, and is not, and at the Closing Date will not be, in default,
under any indenture, mortgage, deed of trust, voting trust agreement, loan
agreement, bond, debenture, note agreement, lease, contract or other agreement
or instrument (collectively, a “contract or other agreement”) to which it is a
party or by which its property is bound or subject, except where such default
would not have a Material Adverse Effect, and, to the Company’s knowledge, no
other party under any material contract or other agreement to which it is a
party is in default in any respect thereunder where such default would have a
Material Adverse Effect. The Company is not in violation of any provision of its
organizational or governing documents.

7



--------------------------------------------------------------------------------



 



     (y) All consents, authorizations, approvals and orders required for the
execution and delivery of the Agreement have been obtained, including approval
of stockholders of the Company as necessary, except such as may be required
under state securities or Blue Sky Laws or the by-laws and rules of the
Financial Industry Regulatory Authority, Inc. (the “FINRA”) or the Nasdaq
Capital Market in connection with the distribution of the Shares by the
Placement Agent.
     (z) Neither the execution of the Agreement, nor the issuance, offering or
sale of the Shares, nor the consummation of any of the transactions contemplated
herein and therein, nor the compliance by the Company with the terms and
provisions hereof and thereof will conflict with, or will result in a breach of,
any of the terms and provisions of, or has constituted or will constitute a
default under, or has resulted in or will result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company
pursuant to the terms of any contract or other agreement to which the Company
may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not have a Material
Adverse Effect; nor will such action result (x) in any violation of the
provisions of the organizational or governing documents of the Company, or
(y) in any material violation of the provisions of any statute or any order,
rule or regulation applicable to the Company or of any court or of any federal,
state or other regulatory authority or other government body having jurisdiction
over the Company.
     (aa) There is no document or contract of a character required to be
described in the Registration Statement or the Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required. All such contracts to which the Company is a party have been
authorized, executed and delivered by the Company, constitute valid and binding
agreements of the Company, and are enforceable against the Company in accordance
with the terms thereof, subject to the effect of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability.
     (bb) No statement, representation or warranty made by the Company in this
Agreement or made in any certificate or document required by this Agreement to
be delivered to the Placement Agent or the Investors was or will be, when made,
inaccurate, untrue or incorrect in any material respect.
     (cc) The Company and its directors, officers or controlling persons have
not taken, directly or indirectly, any action intended, or which might
reasonably be expected, to cause or result, under the Act or otherwise, in, or
which has constituted, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Common Stock.
     (dd) No holder of securities of the Company has rights to the registration
of any securities of the Company as a result of the filing of the Registration
Statement or the transactions contemplated by this Agreement, except for such
rights as have been waived or satisfied.

8



--------------------------------------------------------------------------------



 



     (ee) The Common Stock is currently listed on the NASDAQ Capital Market. The
Company has no reason of which it is currently aware to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.
     (ff) The Company is not involved in any material labor dispute nor is any
such dispute known by the Company to be threatened.
     (gg) The business and operations of the Company have been and are being
conducted in compliance with all applicable laws, ordinances, rules,
regulations, licenses, permits, approvals, plans, authorizations or requirements
relating to occupational safety and health, or pollution, or protection of
health or the environment (including, without limitation, those relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants or hazardous or toxic substances, materials or wastes into ambient
air, surface water, groundwater or land, or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of chemical substances, pollutants, contaminants or hazardous or toxic
substances, materials or wastes, whether solid, gaseous or liquid in nature) of
any governmental department, commission, board, bureau, agency or
instrumentality of the United States, any state or political subdivision
thereof, or any foreign jurisdiction, and all applicable judicial or
administrative agency or regulatory decrees, awards, judgments and orders
relating thereto, except where the failure to be in such compliance will not,
individually or in the aggregate, have a Material Adverse Effect; and the
Company has not received any notice from any governmental instrumentality or any
third party alleging any material violation thereof or liability thereunder
(including, without limitation, liability for costs of investigating or
remediating sites containing hazardous substances and/or damages to natural
resources) that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.
     (hh) Except as disclosed in the Registration Statement, (i) the Company
owns or has obtained valid and enforceable licenses or options for the
inventions, patent applications, patents, trademarks (both registered and
unregistered), trade names, copyrights and trade secrets necessary for the
conduct of its respective business as currently conducted (collectively, the
“Intellectual Property”); and (ii) (a) there are no third parties who have any
ownership rights to any Intellectual Property that is owned by, or has been
licensed to, the Company for the products described in the Registration
Statement that would preclude the Company from conducting its business as
currently conducted and have a Material Adverse Effect, except for the ownership
rights of the owners of the Intellectual Property licensed or optioned by the
Company; (b) there are currently no sales of any products that would constitute
an infringement by third parties of any Intellectual Property owned, licensed or
optioned by the Company, which infringement would have a Material Adverse
Effect; (c) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the rights of the
Company in or to any Intellectual Property owned, licensed or optioned by the
Company, other than claims which would not reasonably be expected to have a
Material Adverse Effect; (d) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any Intellectual Property owned, licensed or optioned by the
Company, other than actions, suits, proceedings and claims which would not
reasonably be expected to have a Material Adverse Effect; and (e) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary right of

9



--------------------------------------------------------------------------------



 



others, other than actions, suits, proceedings and claims which would not
reasonably be expected to have a Material Adverse Effect.
     (ii) The Company has filed all necessary federal, state and foreign income
and franchise tax returns and have paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of any tax deficiency which has been
or might be asserted or threatened against it which could have a Material
Adverse Effect.
     (jj) On the Closing Date, all stock transfer or other taxes (other than
income taxes) which are required to be paid in connection with the sale and
transfer of the Shares to be sold hereunder will be, or will have been, fully
paid or provided for by the Company and all laws imposing such taxes will be or
will have been fully complied with.
     (kk) The Company maintains insurance of the types and in the amounts that
the Company reasonably believes is adequate for its businesses and as is
customary for companies engaged in similar businesses,
     (ll) Neither the Company, nor, to the knowledge of the Company, any
director, officer, agent or employee of the Company, has directly or indirectly,
(i) made any unlawful contribution to any candidate for public office, or failed
to disclose fully any contribution in violation of law, (ii) made any payment to
any federal or state governmental officer or official, or other person charged
with similar public or quasi-public duties, other than payments required or
permitted by the laws of the United States or any jurisdiction thereof,
(iii) violated or is in violation of any provisions of the U.S. Foreign Corrupt
Practices Act of 1977 or (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
     (mm) The Company has not distributed and, prior to the later to occur of
the Closing Date and completion of the distribution of the Shares, will not
distribute any offering material in connection with the offering and sale of the
Shares other than any Preliminary Prospectus, the Prospectus and any Issuer Free
Writing Prospectus to which the Placement Agent have consented.
     (nn) Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company has been
maintained in material compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”); no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred which would result in a material
liability to the Company with respect to any such plan excluding transactions
effected pursuant to a statutory or administrative exemption; and for each such
plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

10



--------------------------------------------------------------------------------



 



     (oo) No relationship, direct or indirect, exists between or among the
Company, on the one hand, and the directors, officers, stockholders, customers
or suppliers of the Company, on the other, which is required by the Act to be
disclosed in the Registration Statement and the Prospectus and is not so
disclosed.
     (pp) The Company has not sold or issued any securities that would be
integrated with the offering of the Shares contemplated by this Agreement
pursuant to the Act, the Rules and Regulations or the interpretations thereof by
the Commission.
     (qq) The Company is not a party to any contract, agreement or understanding
with any person (other than this Agreement) that would give rise to a valid
claim against the Company or the Placement Agent (or the Placement Agent’
co-agent or sub-agent, if any) for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Shares.
4. Agreements of the Company. The Company covenants and agrees with the
Placement Agent as follows:
     (a) The Registration Statement has become effective, and if Rule 430A is
used or the filing of the Prospectus is otherwise required under Rule 424(b),
the Company will file the Prospectus (properly completed if Rule 430A has been
used), subject to the prior approval of the Placement Agent, pursuant to Rule
424(b) within the prescribed time period and will provide a copy of such filing
to the Placement Agent promptly following such filing.
     (b) The Company will not, during such period as the Prospectus would be
required by law to be delivered in connection with sales of the Shares by an
underwriter or dealer in connection with the offering contemplated by this
Agreement, file any amendment or supplement to the Registration Statement or the
Prospectus unless a copy thereof shall first have been submitted to the
Placement Agent within a reasonable period of time prior to the filing thereof
and the Placement Agent shall not have reasonably objected thereto in good
faith.
     (c) The Company will notify the Placement Agent promptly, and will, if
requested, confirm such notification in writing, (1) when any post-effective
amendment to the Registration Statement becomes effective, but only during the
period mentioned in Section 4(b); (2) of any request by the Commission for any
amendments to the Registration Statement or any amendment or supplements to the
Prospectus or any Issuer Free Writing Prospectus or for additional information
related to the offering of the Shares or for additional information related to
the Registration Statement, the Prospectus or any Issuer Free Writing
Prospectus, but only during the period mentioned in Section 4(b); (3) of the
issuance by the Commission of any stop order preventing or suspending the
effectiveness of the Registration Statement, or the initiation of any
proceedings for that purpose or the threat thereof, but only during the period
mentioned in Section 4(b); (4) of becoming aware of the occurrence of any event
during the period mentioned in Section 4(b) that in the reasonable judgment of
the Company makes any statement made in the Registration Statement or the
Prospectus untrue in any material respect or that requires the making of any
changes in the Registration Statement or the Prospectus in order to make the
statements therein, in light of the circumstances in which they are made, not
misleading; and (5) of receipt by the Company of any notification with respect
to any suspension of the qualification of the Shares for offer and sale in any
jurisdiction. If at any time the Commission shall issue any

11



--------------------------------------------------------------------------------



 



order suspending the effectiveness of the Registration Statement in connection
with the offering contemplated hereby, the Company will make every reasonable
effort to obtain the withdrawal of any such order at the earliest possible
moment. If the Company has omitted any information from the Registration
Statement, pursuant to Rule 430A, it will use its best efforts to comply with
the provisions of and make all requisite filings with the Commission pursuant to
said Rule 430A and to notify the Placement Agent promptly of all such filings.
     (d) If, at any time when a Prospectus relating to the Shares is required to
be delivered under the Act, the Company becomes aware of the occurrence of any
event as a result of which the Prospectus, as then amended or supplemented,
would, in the reasonable judgment of counsel to the Company, include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or the Registration Statement, as then amended
or supplemented, would, in the reasonable judgment of counsel to the Company,
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein not misleading, or if for any other
reason it is necessary, in the reasonable judgment of counsel to the Company, at
any time to amend or supplement the Prospectus or the Registration Statement to
comply with the Act or the Rules and Regulations, the Company will promptly
notify the Placement Agent and, subject to Section 4(b) hereof, will promptly
prepare and file with the Commission, at the Company’s expense, an amendment to
the Registration Statement or an amendment or supplement to the Prospectus that
corrects such statement or omission or effects such compliance and will deliver
to the Placement Agent, without charge, such number of copies thereof as the
Placement Agent may reasonably request. The Company consents to the use of the
Prospectus or any amendment or supplement thereto by the Placement Agent.
     (e) The Company will furnish, upon request, to the Placement Agent and its
counsel, without charge (i) one conformed copy of the Registration Statement as
originally filed with the Commission and each amendment thereto, including
financial statements and schedules, and all exhibits thereto, and (ii) so long
as a prospectus relating to the Shares is required to be delivered under the
Act, as many copies of each Issuer Free Writing Prospectus, Preliminary
Prospectus or the Prospectus or any amendment or supplement thereto as the
Placement Agent may reasonably request.
     (f) The Company will comply with all the undertakings contained in the
Registration Statement.
     (g) Prior to the sale of the Shares to the Investors, the Company will
cooperate with the Placement Agent and their counsel in connection with the
registration or qualification of the Shares for offer and sale under the state
securities or Blue Sky laws of such jurisdictions as the Placement Agent may
reasonably request; provided, that in no event shall the Company be obligated to
qualify to do business in any jurisdiction where it is not now so qualified or
to take any action which would subject it to general service of process in any
jurisdiction where it is not now so subject.
     (h) The Company will apply the net proceeds from the offering and sale of
the Shares in the manner set forth in the Prospectus under the caption “Use of
Proceeds.”

12



--------------------------------------------------------------------------------



 



     (i) The Company will use its best efforts to ensure that the Shares are
listed or quoted on the Nasdaq Capital Market at the time of the Closing and to
maintain such listing.
     (j) The Company will not at any time, directly or indirectly, take any
action intended, or which might reasonably be expected, to cause or result in,
or which will constitute, stabilization of the price of the Shares to facilitate
the sale or resale of any of the Shares.
5. Agreements of the Placement Agent. The Placement Agent agrees that it shall
not include any “issuer information” (as defined in Rule 433 under the Act) in
any “free writing prospectus” (as defined in Rule 405) used or referred to by
such Placement Agent without the prior consent of the Company (any such issuer
information with respect to whose use the Company has given its consent,
“Permitted Issuer Information”). The Placement Agent also agree to provide to
each Investor, prior to the Closing, a copy of the Prospectus and any amendments
or supplements thereto.
6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay all costs and
expenses incident to the performance of the obligations of the Company under
this Agreement, including but not limited to costs and expenses of or relating
to (1) the preparation, printing and filing of the Registration Statement
(including each pre- and post-effective amendment thereto) and exhibits thereto,
any Issuer Free Writing Prospectus, each Preliminary Prospectus, the Prospectus
and any amendments or supplements thereto, including all fees, disbursements and
other charges of counsel and accountants to the Company, (2) the preparation and
delivery of certificates representing the Shares, (3) furnishing (including
costs of shipping and mailing) such copies of the Registration Statement
(including all pre- and post-effective amendments thereto), the Prospectus and
any Preliminary Prospectus or Issuer Free Writing Prospectus, and all amendments
and supplements thereto, as may be requested for use in connection with the
direct placement of the Shares, (4) the listing of the Common Stock on the
NASDAQ Capital Market, (5) the registration or qualification of the Shares for
offer and sale under the securities or Blue Sky laws of such jurisdictions
designated pursuant to Section 5(g), and the preparation and printing of
preliminary, supplemental and final Blue Sky memoranda, and (6) fees,
disbursements and other charges of counsel to the Company. The Company shall
reimburse the Placement Agent for all reasonable travel, legal and other
out-of-pocket expenses in an aggregate amount not to exceed $25,000.
7. Conditions of the Obligations of the Placement Agent. The obligations of the
Placement Agent hereunder are subject to the following conditions:
     (a) (a)(i) No stop order suspending the effectiveness of the Registration
Statement shall have been issued, and no proceedings for that purpose shall be
pending or threatened by any securities or other governmental authority
(including, without limitation, the Commission), (ii) no order suspending the
effectiveness of the Registration Statement or the qualification or registration
of the Shares under the securities or Blue Sky laws of any jurisdiction shall be
in effect and no proceeding for such purpose shall be pending before, or
threatened, to the Company’s knowledge, or in writing by, any securities or
other governmental authority (including, without limitation, the Commission),
(iii) any request for additional information on the part of the staff of any
securities or other governmental authority (including, without

13



--------------------------------------------------------------------------------



 



limitation, the Commission) shall have been complied with to the satisfaction of
the staff of the Commission or such authorities and (iv) after the date hereof
and prior to the Closing no amendment or supplement to the Registration
Statement, any Issuer Free Writing Prospectus or the Prospectus shall have been
filed unless a copy thereof was first submitted to the Placement Agent and the
Placement Agent did not object thereto in good faith.
     (b) Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, there shall not have been a Material
Adverse Change or any development involving a prospective Material Adverse
Effect in the business, properties, management, financial condition or results
or operations of the Company.
     (c) Each of the representations and warranties of the Company contained
herein shall be true and correct in all material respects at the Closing Date,
as if made on such date, and all covenants and agreements herein contained to be
performed on the part of the Company and all conditions herein contained to be
fulfilled or complied with by the Company at or prior to the Closing Date shall
have been duly performed, fulfilled or complied with in all material respects.
     (d) The Placement Agent shall have received an opinion, dated the Closing
Date of Akin Gump Strauss Hauer & Feld LLP, as counsel to the Company, in form
and substance reasonably satisfactory to the Placement Agent, with respect to
the matters set forth in Exhibit A hereto.
     (e) At the Closing Date, there shall be furnished to the Placement Agent a
certificate, dated the date of its delivery, signed by each of the Chief
Executive Officer and the Chief Financial Officer of the Company, in the form
attached as Exhibit B-1 hereto, and a certificate of its Secretary in the form
attached as Exhibit B-2 hereto.
     (f) The Shares shall be qualified for sale in such states as the Placement
Agent may reasonably request.
     (g) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K including as an exhibit thereto this Agreement.

14



--------------------------------------------------------------------------------



 



8. Indemnification.
     (a) The Company shall indemnify and hold harmless the Placement Agent, its
directors, officers, employees and agents and each person, if any, who controls
any of the Placement Agent within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
liabilities, expenses and damages, joint or several, (including any and all
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted), to which it, or any of them, may become subject under the Act
or other Federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, liabilities, expenses or damages
arise out of or are based on any untrue statement or alleged untrue statement of
any material fact contained in any Preliminary Prospectus, the Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus, each as amended
and supplemented, or arises out of or is based upon the omission or alleged
omission to state in any Preliminary Prospectus, the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus, each as amended or
supplements, a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances in which they were made,
not misleading; provided, however, that the Company will not be liable to the
extent that such loss, claim, liability, expense or damage arises from the sale
of the Shares in the public offering to any person and is based solely on an
untrue statement or omission or alleged untrue statement or omission made in
reliance on and in conformity with information relating to the Placement Agent,
furnished in writing to the Company by the Placement Agent expressly for
inclusion in the Registration Statement, any Preliminary Prospectus, the
Prospectus or any Issuer Free Writing Prospectus, which information the parties
agree is limited as set forth in Section 10(d) below). This indemnity agreement
will be in addition to any liability which the Company may otherwise have.
     (b) The Placement Agent will indemnify and hold harmless the Company and,
each person, if any, who controls the Company within the meaning of Section 15
of the Act or Section 20 of the Exchange Act, each director of the Company and
each officer of the Company who signs the Registration Statement, to the same
extent as the foregoing indemnity from the Company to the Placement Agent, but
only insofar as losses, claims, liabilities, expenses or damages arise out of or
are based on any untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with information relating to the
Placement Agent furnished in writing to the Company by the Placement Agent
expressly for use in the Registration Statement, any Preliminary Prospectus, the
Prospectus or any Issuer Free Writing Prospectus. This indemnity agreement will
be in addition to any liability that the Placement Agent might otherwise have.
The Company acknowledges that, for all purposes under this Agreement, the name
of the Placement Agent and the paragraph relating to Placement Agent’ fees and
reimbursement of expenses appearing under the caption “Plan of Distribution” in
the Prospectus constitute the only information relating to the Placement Agent
furnished in writing to the Company by the Placement Agent expressly for
inclusion in the Registration Statement, any Preliminary Prospectus or the
Prospectus.
     (c) Any party that proposes to assert the right to be indemnified under
this Section 8 will, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim is to be made against an
indemnifying party or parties under this

15



--------------------------------------------------------------------------------



 



Section 8, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve it from any liability that it may have
to any indemnified party under the foregoing provisions of this Section 8
unless, and only to the extent that, such omission results in the forfeiture of
substantive rights or defenses by the indemnifying party. If any such action is
brought against any indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on advice of counsel)
that a conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party that would prevent the
counsel selected by the indemnifying party from representing the indemnified
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (3) the
indemnifying party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, in each of which cases the reasonable fees, disbursements and
other charges of counsel will be at the expense of the indemnifying party or
parties. It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly as they are
incurred. The indemnifying party will not, without the prior written consent of
the indemnified party (which consent will not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
has been sought hereunder, unless such settlement, compromise or consent
includes an unconditional release of the indemnified party from all liability
arising out of such claim, action, suit or proceeding. An indemnifying party
will not be liable for any settlement of any action or claim effected without
its written consent (which consent will not be unreasonably withheld).
     (d) In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 8 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Placement Agent,
the Company and the Placement Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than the
Placement Agent such as persons who control the Company within

16



--------------------------------------------------------------------------------



 



the meaning of the Act or the Exchange Act, officers of the Company who signed
the Registration Statement and directors of the Company, who also may be liable
for contribution) to which the Company and the Placement Agent may be subject in
such proportion as shall be appropriate to reflect the relative benefits
received. The relative benefits received shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting Company
expenses) received by the Company as set forth in the table on the cover page of
the Prospectus bear to the fee received by the Placement Agent hereunder. If,
but only if, the allocation provided by the foregoing sentence is not permitted
by applicable law, the allocation of contribution shall be made in such
proportion as is appropriate to reflect not only the relative benefits referred
to in the foregoing sentence but also the relative fault of the Company and the
Placement Agent, with respect to the statements or omissions which resulted in
such loss, claim, liability, expense or damage, or action in respect thereof, as
well as any other relevant equitable considerations with respect to such
offering. Such relative fault shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Placement Agent, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Placement Agent agree that it would not be just
and equitable if contributions pursuant to this Section 8(d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
liability, expense or damage, or action in respect thereof, referred to above in
this Section 8(d) shall be deemed to include, for purpose of this Section 8(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), the Placement Agent shall
not be required to contribute any amount in excess of the fee received by it,
and no person found guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Act) will be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 8(d), any person who controls a party to this Agreement within the
meaning of the Act or the Exchange Act will have the same rights to contribution
as that party, and each officer of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 8(d),
will notify any such party or parties from whom contribution may be sought, but
the omission so to notify will not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have under
this Section 8(d). No party will be liable for contribution with respect to any
action or claim settled without its written consent (which consent will not be
unreasonably withheld).
9. Termination.
     (a) The obligations of the Placement Agent under this Agreement may be
terminated at any time prior to the date on which the Company and the Placement
Agent agree to the price of the Shares to be sold pursuant to this Agreement, by
notice to the Company from the Placement Agent, without liability on the part of
the Placement Agent if, prior to delivery and payment for the Shares, in the
sole judgment of the Placement Agent (i) trading in the Common Stock of the
Company shall have been suspended by the Commission or by the Nasdaq Capital

17



--------------------------------------------------------------------------------



 



Market, (ii) trading in securities generally on Nasdaq, the New York Stock
Exchange or the American Stock Exchange shall have been suspended or limited or
minimum or maximum prices shall have been generally established on any of such
exchange or additional material governmental restrictions, not in force on the
date of this Agreement, shall have been imposed upon trading in securities
generally by any of such exchange or by order of the Commission or any court or
other governmental authority, (iii) a general banking moratorium shall have been
declared by Federal or New York State authorities, or (iv) any material adverse
change in the financial or securities markets in the United States or any
outbreak or material escalation of hostilities or declaration by the United
States of a national emergency or war or other calamity or crisis shall have
occurred, the effect of any of which is such as to make it, in the sole judgment
of the Placement Agent, impracticable or inadvisable to market the Shares on the
terms and in the manner contemplated by the Prospectus.
     (b) This Agreement may be terminated at any time prior to the Closing Date,
by notice to the Placement Agent from the Company, without liability on the part
of the Company.
     (c) If this Agreement shall be terminated pursuant to any of the provisions
hereof, or if the sale of the Shares provided for herein is not consummated
because any condition to the obligations of the Placement Agent set forth herein
is not satisfied or because of any refusal, inability or failure on the part of
the Company or to perform any agreement herein or comply with any provision
hereof, the Company will, subject to demand by the Placement Agent, reimburse
the Placement Agent for all out-of-pocket expenses incurred in connection
herewith in an aggregate amount not to exceed $25,000.
10. No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, sale of the Shares or any other services the Placement Agent
may be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Placement
Agent: (i) no fiduciary or agency relationship between the Company, on the one
hand, and the Placement Agent, on the other, exists; (ii) the Placement Agent
are not acting as advisors, experts or otherwise, to the Company, including,
without limitation, with respect to the determination of the offering price of
the Shares, and such relationship between the Company, on the one hand, and the
Placement Agent, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Placement
Agent may have to the Company shall be limited to those duties and obligations
specifically stated herein; and (iv) the Placement Agent and their respective
affiliates may have interests that differ from those of the Company. The Company
hereby waives any claims that it may have against the Placement Agent with
respect to any breach of fiduciary duty in connection with this offering.
11. Notices. Notice given pursuant to any of the provisions of this Agreement
shall be in writing and, unless otherwise specified, shall be mailed or
delivered (a) if to the Company, at the office of the Company, 12201 Technology
Blvd., Suite 150, Austin, TX 78727, Attention: Chief Financial Officer with
copies to Akin Gump Strauss Hauer & Feld LLP, 2029 Century Park East,
Suite 2400, Los Angeles, CA 90067, Attention: Frank Reddick, (b) if to the
Placement Agent, at the office of Wm. Smith & Co., 1700 Lincoln Street,
Suite 2545, Denver CO 80203, Attention: William S. Smith, with copies to Holme
Roberts & Owen LLP, 1700 Lincoln Street, Suite 4100, Denver, CO 80203,
Attention: Garth B. Jensen. Any such notice shall be effective only upon

18



--------------------------------------------------------------------------------



 



receipt. Any notice under Section 11 may be made by facsimile or telephone, but
if so made shall be subsequently confirmed in writing.
12. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Company and the Placement Agent set
forth in this Agreement or made by or on behalf of them, respectively, pursuant
to this Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, any of its officers or
directors, the Placement Agent or any controlling person referred to in
Section 10 hereof and (ii) delivery of and payment for the Shares. The
respective agreements, covenants, indemnities and other statements set forth in
Sections 6 and 8 hereof shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement.
13. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and legal
representatives, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 10 hereof, and no other person will
have any right or obligation hereunder.
14. Applicable Law. The validity and interpretations of this Agreement, and the
terms and conditions set forth herein, shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
provisions relating to conflicts of laws.
15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
16. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto as to the matters covered hereby and supersedes all
prior understandings, written or oral, relating to such subject matter.

19



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Placement Agent.

                  Very truly yours,    
 
                WM. SMITH & CO.    
 
           
 
  By:   /s/ William S. Smith    
 
           
 
           
 
  Name:   William S. Smith    
 
           
 
  Title:   President    

Confirmed as of the date first above mentioned:
VALENCE TECHNOLOGY, INC.

         
By:
  /s/ Robert L. Kanode    
 
       
 
       
Name:
  Robert L. Kanode    
 
       
Title:
  President & CEO    

20